EXHIBIT THIS SECURITY, AND ANY SECURITIES TO BE ISSUED BY THE CORPORATION IN CONVERSION OF THIS SECURITY, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES OR AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED. MEXORO MINERALS LTD. (a corporation incorporated under the laws of the State of Colorado) SECURED CONVERTIBLE DEBENTURE Date of Issue:March Interest
